Title: To Thomas Jefferson from Waller Taylor, 16 September 1807
From: Taylor, Waller
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Vincennes September 16th. 1807.
                        
                        As you no doubt have heard of the trial of Davis Floyd in this Territory for a Misdemeanor, in preparing and
                            setting on foot a Military expedition against the Spanish Territories in America, I will do myself the Honor of
                            Mentioning some of the circumstances to you, to account for the levity of the Court in the punishment they awarded, after
                            a conviction by a Jury. My reason for troubling you with a Statement is, my wish that you should be correctly informed of
                            the trial, which was considered of some importance as it related to a subject which has agitated the public Mind for a
                            considerable time past, and particularly as I was a Member of the Court which tried him.
                        The evidence that was adduced against Floyd was principally his confessions to others, the purport of which
                            were, that he was engaged with Burr and others in an expedition, which he sometimes stated to be against Mexico, sometimes
                            against Batton Rouge and other Spanish possessions. But at the time he made these declarations, he uniformly observed
                            to the persons to whom they were made, that he would not proceed in his views, provided they were not sanctioned by the
                            Government of the U.S. He had assurances from Col°. Burr, which were in some measure confirmed by a letter seen by Judge
                            Davis in the possession of Burr, said to be written by the Secretary of War, that the Government did approve of the
                            Scheme. The letter alluded to no doubt was a forgery, to answer the purposes of Burr in deluding the people into his
                            Measures, whatever they were; but Floyd was ignorant of this, or at least it may be supposed that he was. He had great
                            confidence in Burr, as had a number of respectable individuals in the Western Country, and when his assertions were
                            fortified by this letter, his doubts of the legality of the enterprize were in a great measure removed. Another
                            circumstance which came to my knowledge at an early stage of Burrs transactions in the Western Country, had a
                            considerable effect in impressing my mind with a beleif, that Floyd was not intentionally guilty of the offences for which
                            he was tried. It was this Floyd, and another Gentleman by the name of Prince, expressing to Burr much reluctance to embark
                            in the enterprize, after he had given them the most solemn assurances that nothing was intended but what was
                            understood and approved by the Government, at length told him, that if he would satisfy Governor Harrison, in whom they
                            had the utmost confidence, of the legality and propriety of his plan, they would no longer object to going with him. Col°
                            Burr wrote a letter to the Governor, giving him the most positive assurances, that he intended nothing hostile to the
                            U.S., nor to any power with whom they were at peace, but that his object was speculation, and he made no doubt but the
                            Governor would approve of, and join him in it, if he could have a personal interview with him. This letter at the request
                            of the Governor, who shewed it to me, I copied, and sent to you.
                        Under these circumstances when Floyd was found guilty by the Jury, I felt every disposition to be as merciful
                            to him as was consistent with my duty. He certainly acted imprudently, but the allurements held out to him by Burr,
                            his situation as regarded pecuniary Matters, which was embarrassed, and the assurances that he received that what he was
                            about to do would not be unlawful or treasonable, were circumstances to my mind that justified me to make his punishment
                            as light as possible. He was sentenced to three Hours imprisonment and to pay a fine of twenty dollars. Had his case
                            been stamped with the most aggravated circumstances, I should have been unwilling that his fine should have been
                            considerable; because his Creditors of whom there are many would be defrauded, and his family deprived of a support, when
                            the sum would not be an object to the United States. As to
                            imprisonment, that part of the sentence would be only nominal, as we have not a jail in the Territory which would hold a
                            man twenty four Hours, if he wished to make his escape, which is natural, unless the US. would be at the expence of a
                            Guard.
                        You will pardon I hope, Sir, my trespassing on your time, which is so important to your Country, by making
                            the foregoing Statement, but my solicitude to discharge the duties of the Office impartially to which you have appointed
                            me, and my fear lest my conduct should be misrepresented to you to whom I owe so much, will I trust be a sufficient
                            apology for addressing you.
                        Early last Winter, an application was made to you in my behalf, by Governor Harrison for the office of
                            receiver of public Monies, for the lands to be sold in the Jeffersonville District. If you have not bestowed the
                            appointment on another, and do not think it incompatible with my
                            present office, I would willingly accept of it. Congress, at their last Session increased our Salaries to $1200, which has
                            rendered our situation more eligible; but having a great deal of leisure time on hand, and preferring a residence at
                            Jeffersonville to this place, any office that would afford employment as well as profit would be acceptable. Whatever you
                            may think proper to do, I beg leave to assure you will be satisfactory to me.
                        I have the Honor to be with Sentiments of the highest respect your Obliged Sert.
                        
                            Waller Taylor.
                        
                    